﻿I
would like to sincerely congratulate you, Sir, on your
election to the presidency of this, the General
Assembly at its fifty-fifth session, which serves as a
bridge between two millennia. I would like to assure
you that you will have the full cooperation of my
delegation. I would also like to pay homage to your
predecessor, Mr. Theo-Ben Gurirab, for the valuable
contribution he made to the work of this Assembly, as
well as for his contribution to the preparations for the
Millennium Summit.
14

During that Summit, less than one week ago, the
heads of State and Government of the Member States
of the United Nations adopted a Declaration. The
specific commitments and objectives contained in that
Declaration pose a complex challenge. Their
implementation will require sustained efforts on the
part of each of the members of the international
community. In making those efforts, all of us  small
and large, rich and poor  should keep in mind the
common responsibility we bear for the future of our
civilization.
The Secretary-General's millennium report and
the Declaration it inspired reflect with the greatest
eloquence the tasks and the requirements, as well as the
worries and fears, facing our planet. And those ideas
have been expressed at an opportune moment: the
threshold of the new millennium. By taking up the
work of implementing this major programme of action,
we will be undertaking the indispensable process of
addressing the increasingly pressing global problems
we are facing.
One of the great lessons of the decade that has
just passed, and also of the Millennium Summit, is that
with the vanishing of the bipolar world order, East-
West confrontation has been replaced by North-South
problems. We believe that everything possible must be
done so that this divide does not become rigid and so
that the problems and difficulties it poses do not persist
for too long. The Secretary-General's millennium
report, the document adopted during the Summit of
heads of State and Government, the many speeches we
heard during the Summit  they all show that the
international community recognizes and has assessed
the scale of the challenges that globalization is forcing
it to take up, and they show that the international
community is searching for solutions to pressing
issues, with the goal of reducing the appalling
disparities in the world. There are many such issues
and problems. They include poverty, the increasing
economic and social gaps between the developed and
developing countries, environmental issues, organized
crime, international terrorism, AIDS and other
diseases, drugs, human migration, the use of the
Internet to sow intolerance and extremist ideas, and so
forth. It is no exaggeration to say that, in order to
ensure a stable, just and prosperous future for all
humanity, we must, as soon as possible, get down to
work on following up on the decisions that have been
taken and on creating international legal standards to
the extent necessary. These standards should also be
developed in the fields of trade, finance and human
rights  most specifically to protect the rights of
ethnic, linguistic or religious minorities. As part of this
undertaking, it is important to reinforce good
governance and solidarity.
Let us recall that the great transformation of the
world's political, security, socio-economic and
scientific landscape has been accompanied by a
remarkable evolution  the return of man to the
central place that is properly his on the international
chessboard, and by a rediscovery of the purpose of
governmental action at the national and international
levels. It is not a question of safeguarding States and
Governments but of protecting people and
communities, human beings, men and women who
compose our societies. We must thus realize that
political and legislative practices and our future
activities in the codification of international law must
adequately reflect that fundamental fact that we now
see re-emerging.
In this context, the millions of victims of the
conflicts afflicting the world and the daily tragedies we
continually see mean that we cannot stand with our
arms crossed, that we must try to find as quickly as
possible a response to the practical and theoretical
dilemmas that have been haunting us for some time.
There are conflicts within States accompanied by
serious violations of the human rights and genuine
humanitarian crises. The national authorities, wherever
they may be, must not be allowed to systematically
persecute their own populations on a massive scale
with complete impunity while taking shelter behind
certain principles of the Charter of the United Nations.
The international community must deal with these
situations with a new vision and philosophy that reflect
the realities and the spirit of our contemporary world.
As a result of our proximity to the ex-Yugoslavia,
my country, Hungary, has felt the whole weight of
these problems over the last decade. We have been
witness to the serious delays on the part of the
community of nations that has prevented it from acting
in time in Bosnia and Rwanda, and elsewhere, with the
appropriate means on the basis of a mandate
corresponding to the real nature of the situation and
with the necessary political will. That is why we
welcome Mr. Brahimi's report on peacekeeping
operations. We are ready to begin without delay the
15

necessary work to examine and implement these
recommendations.
With regard to the Balkan region, the Stability
Pact for South-Eastern Europe that came into being one
year ago is an initiative for prevention and
reconstruction which offers the countries and the
peoples of that part of the continent the possibility to
leave their conflicts behind, to settle their differences
and to open up new prospects for cooperation. Hungary
attaches great importance to this and will make its own
contribution to this vital enterprise, particularly in the
field of strengthening democratic forces in the region
and in human rights, including the rights of minorities.
Within this context, a democratic evolution in the
Federal Republic of Yugoslavia will undoubtedly have
a stabilizing effect on the region as a whole and will
make it possible to bring to an end the isolation of
Serbia from the major European and international
currents. The elections scheduled for the end of
September offer us an occasion to set this process
under way. Such an evolution will enable us to
normalize relations between Serbia and Montenegro.
One of the global problems facing us is
undoubtedly the question of conventional weapons and
weapons of mass destruction. We appeal for new
progress in the field of light weapons and anti-
personnel mines, the victims of which are basically
innocent civilians.
The 2000 Review Conference of the Parties to the
Treaty on the Non-Proliferation of nuclear weapons
marked an important step forward in the search for a
safer future for humanity. The document adopted there
reaffirms the central role of the treaty in the field of
non-proliferation and the need for international
agreement to this end. We hope that between now and
the next review conference, to be held in 2005, we will
be able to undertake the process of implementing the
programme of action which was adopted to promote
non-proliferation and nuclear disarmament. From this
point of view we attach particular importance to the
initiation of work towards a treaty on the prohibition of
fissile materials for military purposes.
We have also been following very closely the
negotiations designed to draw up a verification
protocol on the Biological Weapons Convention, which
will enter a decisive phase on the eve of the review
conference set for 2001. Hungary will chair the ad hoc
group charged with formulating a mechanism in that
connection and will do everything in its power to
achieve the objective over the course of next year.
Hungary considers the adoption of the Statute of
the International Criminal Court one of the most
important international achievements in the field of
international law. This Statute is aimed at imposing
rules of international humanitarian law and at ending
an era of impunity. Nineteen States have already
ratified the Statute, and the number of signatures is
now 112. Hungary views this with pleasure and will
pursue its own preparations for ratification of the
Statute. We will continue to participate actively in
negotiations to bring about universal acceptance of the
Court while preserving the integrity of its Statute.
The reform of our world Organization has been
on the agenda for some time. Recent events throughout
the world  particularly unprecedented changes in the
political and military order, economic evolution,
progress in the fields of science and informatics, and
the end of the century that symbolizes very tangibly the
dawn of a new era full of both promises and
uncertainty  have transformed the desire to see the
United Nations adapt to the realities of our time into an
imperative that will no longer tolerate any deviations or
hesitation. Consequently, our first task is to face in a
determined way the tremendous challenges awaiting us
in the twenty-first century. The political will of
Member States cannot be lacking if we really wish to
make every effort to support the laudable efforts of the
Secretary-General to achieve this adaptation process.
This will involve, among other things, reforming the
Security Council and the budgetary system, which is
necessary to strengthen the credibility and efficacy of
our world Organization.
The more quickly we can reform the Organization
according to the requirements of this critical period, the
more reassured people throughout the world will be as
to the future of the planet.












